DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to an apparatus comprising: a second protection circuit coupled to the first and second voltage domains, the second protection circuit configured to electrically connect the second domain to the first domain based on a second triggering condition; wherein the first and second protection circuits are in an anti-parallel configuration, as shows in Fig. 2 as one embodiment, to which suggested claims 1-16 are drawn.

Species II -- drawn to a memory system, comprising: the second SCR having - a second trigger circuit electrically connected to the first voltage circuit. a second grounding transistor electrically connected between the second voltage circuit and the ground and further electrically connected to the second trigger circuit, wherein the second grounding transistor configured to dynamically control an electrical connection between the second voltage circuit and the ground according to the second trigger circuit, and  -18-Attorney Docket No. 010829-9417.US00 Client Reference No. 2019-0063.00/US a second connecting transistor electrically connected between the second trigger circuit and the first voltage circuit and further electrically connected to the second grounding transistor in anti-parallel, wherein the second connecting transistor is configured to dynamically control an electrical connection between the first and second voltage circuits as shows in Fig. 3 as another embodiment, to which suggested claims 17-20 are drawn.

Species III -- drawn to an apparatus and a method of manufacturing an apparatus comprising: a common silicon P-well; a first protection circuit embedded in the common silicon P-well, the first protection circuit including - a first anode N-well having a P+ region electrically connected to a first voltage domain and an N+ region electrically connected to a first trigger circuit, and a first cathode N-well having at least an N+ region electrically connected to a second voltage domain, as shows in Fig. 4 as another embodiment, to which suggested claims 21-24 are drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825